Citation Nr: 0009097	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peptic ulcer disease as 
secondary to medication taken for service-connected right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969.  

This matter originates from an April 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied service connection for 
peptic ulcer disease secondary to prescribed medication for 
service-connected right shoulder disability.  The veteran 
disagreed with the determination and perfected his appeal to 
the Board of Veterans' Appeals (Board), which in July 1996 
remanded the case to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  In a decision dated in 
October 1998, the Board upheld the RO's determination on the 
ground that the claim was not well grounded because of the 
failure to establish current disability. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in November 1999, the Court vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings consistent with a Joint Motion for Remand and to 
Stay Further Proceedings filed with the Court.  Copies of the 
Court's Order and the joint motion have been placed in the 
claims file.  

In February 2000, the Board wrote to the veteran and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  The following month, the 
veteran responded through his representative and stated that 
he had no new evidence to present.  Later in March, Disabled 
American Veterans, the veteran's representative submitted a 
written argument in support of the appeal.  The matter is now 
before the Board for further appellate consideration.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
peptic ulcer disease secondary to treatment for service-
connected right shoulder disability is plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peptic ulcer disease as secondary to his service-connected 
right shoulder disability is well grounded.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed peptic ulcer disease 
as a result of the medication he used for control of pain for 
his service-connected right shoulder disability.  He states 
that he was given Motrin to treat this disability and 
maintains that this drug caused his ulcer.  He notes that his 
private doctor has expressed an opinion relating his peptic 
ulcer disease to his medication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Secondary service connection may be 
granted when a disability "is proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  As with all claims, a claim for secondary 
service connection must be well grounded under 38 U.S.C.A. § 
5107(a).  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998).  

In the context of claims for secondary service connection, 
there must be medical evidence showing an etiologic 
relationship between the service-connected disability on the 
one hand and the condition said to be proximately due to the 
service-connected disability on the other.  Buckley v. West, 
12 Vet. App. at 84.  If a claim is not well grounded, the 
appeal must fail with respect to it, and there is no duty to 
assist the claimant further in the development of facts 
pertinent to the claim.  Struck v. Brown, 9 Vet. App. 145, 
156 (1996).  

The record in this case shows that an upper gastrointestinal 
series conducted by a private physician in July 1989 
culminated in impressions that included a prepyloric gastric 
ulcer with associated antral gastritis and erosive 
duodenitis.  

An endoscopy conducted in conjunction with a VA 
gastrointestinal examination in February 1991 revealed an 
anterior duodenal ulcer.  The clinical examiner was of the 
opinion that although medications can aggravate symptoms of 
peptic ulcer disease in a person who already has the disease, 
medication does not cause peptic ulcer disease.  

An August 1991 statement from John W. Matseshe, M.D., a 
private gastroenterologist, indicates that Motrin can cause 
duodenal and gastric ulcers, although the ulcers usually heal 
when the medication is stopped.  

A November 1991 statement from Oksana Mensheha, M.D., whose 
stationary indicates that her practice is limited to 
ophthalmology, was to the effect that she had reviewed the 
veteran's records and that there was no doubt in her mind 
that that the veteran's gastrointestinal problems were 
related to his 15-year history of Motrin usage.  According to 
Dr. Mensheha, Motrin is a well known cause of 
gastrointestinal ulceration, and the veteran's usage of 
Motrin accounted for the ulceration of the pylorus and the 
possible smaller ulcerations within the thickened and 
edematous folds of the duodenal bulb found on an upper 
gastrointestinal series done in July 1989.  She also stated 
that the area of duodenal pathology was probably the start of 
the duodenal ulcer found in February 1991.  

A November 1991 statement from a pharmacist indicates that 
people receiving Motrin over extended periods of time who do 
not use antacids and H2 antagonists tend to develop ulcers 
and other gastrointestinal disorders.  

A private endoscopy conducted by Dr. Matseshe in March 1992 
resulted in impressions of pyloric channel ulcer crater, not 
bleeding at the time of the endoscopy, and gastric ulcer 
crater at the antrum, not bleeding at the time of the 
endoscopy.  Dr. Matseshe noted that the veteran had been 
taking Motrin for two and a half months and had a previous 
history of peptic ulcer disease following use of Motrin.  He 
concluded that the current ulcers were "in all likelihood" 
related to the Motrin the veteran took before the 
examination.  

The veteran was afforded a VA gastrointestinal examination in 
September 1997.  His history of peptic ulcer disease was 
noted, and the claims file was apparently available for 
review.  The physical examination culminated in a finding 
that the veteran was currently asymptomatic.  Accordingly, 
the diagnosis was "previous history" of peptic ulcer 
disease, without clinical evidence of peptic ulcer disease 
"at this point".  An upper gastrointestinal series was not 
performed.  

The endoscopy findings during the period from 1989 to 1992 
establish the existence of chronic disease.  38 U.S.C.A. § 
1101(3) (West 1991); 38 C.F.R. §§ 3.303(b), 3.309(a) (1999); 
see Brannon v. Derwinski, 1 Vet. App. 314, 316-17 (1991).  
The opinions of the private physicians and the pharmacist, as 
well as the opinion of the VA gastrointestinal examiner in 
February 1991, are sufficient, in the Board's view, to 
establish a plausible medical nexus between the peptic ulcer 
disease on the one hand and medication for the service-
connected right shoulder disability on the other.  It follows 
that the claim for secondary service connection is well 
grounded.  See Buckley; Allen.  See also Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  



ORDER

The veteran has submitted a well-grounded claim for service 
connection for peptic ulcer disease secondary to service-
connected right shoulder disability.  To this extent, the 
appeal is granted.  


REMAND

Insofar as the Board has found the claim for secondary 
service connection to be well grounded, the duty to assist 
applies.  38 U.S.C.A. § 5107(a).  This includes the duty to 
obtain a thorough and contemporaneous examination to 
determine the etiology of the veteran's peptic ulcer disease.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The joint motion in this case found that there was not full 
compliance with the directives contained in the Board's July 
1996 remand, citing Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In accordance with Stegall, the directives contained 
in this remand must be complied with to the extent possible.  

In view of the foregoing and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the nature and 
extent of his peptic ulcer disease.  (The 
examination should be afforded whether or 
not additional evidence or argument is 
submitted by or on behalf of the 
veteran.)  All indicated studies should 
be performed, and all findings should be 
set forth in detail.  The examining 
physician is requested to review the 
claims file in detail and to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the veteran has peptic ulcer disease 
that was caused or chronically worsened 
by medication that he took for his 
service-connected right shoulder 
disability.  The examiner is specifically 
requested to review the opinions of Drs. 
Matseshe and Mensheha, as well as the 
statement of the pharmacist dated in 
November 1991, mentioned above, before 
rendering the opinion requested herein.  
The examiner should state whether the 
claims file has been reviewed.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
peptic ulcer disease secondary to 
service-connected right shoulder 
disability.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



